Citation Nr: 0405972	
Decision Date: 03/05/04    Archive Date: 03/19/04

DOCKET NO.  01-09 775A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to waiver of recovery of a pension overpayment in 
the amount of $6,222.00.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from August 1944 to June 
1946.  He died in April 1994, and the appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2001 decision issued by the 
Committee on Waivers and Compromises of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.


FINDING OF FACT

Waiver of recovery of a pension overpayment in the amount of 
$6,222.00 would not cause undue hardship to the appellant and 
would result in unjust enrichment.


CONCLUSION OF LAW

The criteria for entitlement to a waiver of recovery of a 
pension overpayment in the amount of $6,222.00 have not been 
met.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 1.963, 
1.965 (2003).




REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has 
since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126.  As a general matter, this change in 
the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.  The United 
States Court of Appeals for Veterans Claims (Court), however, 
has recently held that a claim of entitlement to waiver of an 
overpayment is not a claim to which the VCAA applies.  See 
Barger v. Principi, 16 Vet. App. 132, 138 (2002).

Recovery of overpayment of any benefits made under laws 
administered by the VA shall be waived if there is no 
indication of fraud, misrepresentation, or bad faith on the 
part of the person or persons having an interest in obtaining 
the waiver, and recovery of the indebtedness from the payee 
who received such benefits would be against equity and good 
conscience.  38 U.S.C.A. § 5302(c); 38 C.F.R. §§ 1.963(a), 
1.965(b).  In other words, any indication that the appellant 
committed fraud, misrepresentation of a material fact, or bad 
faith in connection with his or her receipt of VA benefits 
precludes the Board from granting a waiver of recovery of the 
overpayment.  This parallels the "clean hands" doctrine 
familiar in equity cases: only if the appellant is free from 
all taint of fraud in connection with his or her claim for 
benefits may waiver on account of "equity and good 
conscience" be considered.  See Farless v. Derwinski, 2 Vet. 
App. 555, 556-57 (1992).

The Court has defined bad faith as "a willful intention to 
seek an unfair advantage."  Richards v. Brown, 9 Vet. App. 
255, 257-58 (1996).  The provisions of 38 C.F.R. § 
1.965(b)(2) define bad faith as an unfair or deceptive 
dealing by one who seeks to gain thereby at another's 
expense.  Thus, a debtor's conduct in connection with a debt 
arising from participation in a VA benefits/services program 
exhibits bad faith if such conduct, although not undertaken 
with actual fraudulent intent, is undertaken with intent to 
seek an unfair advantage, with knowledge of the likely 
consequences, and results in a loss to the government.

The standard of "equity and good conscience" will be 
applied when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the government.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all-
inclusive:

(1)  Fault of the debtor.  Where actions 
of the debtor contribute to the creation 
of the debt.
(2) Balancing of faults.  Weighing fault 
of the debtor against Department of 
Veterans Affairs fault.
(3) Undue hardship.  Whether collection 
would deprive debtor or family of basic 
necessities.
(4) Defeat the purpose.  Whether 
withholding of benefits or recovery would 
nullify the objective for which benefits 
were intended.
(5) Unjust enrichment.  Failure to make 
restitution would result in unfair gain 
to the debtor.
(6) Changing position to one's detriment.  
Reliance on Department of Veterans 
Affairs benefits results in 
relinquishment of a valuable right or 
incurrence of a legal obligation.

38 C.F.R. § 1.965(a).

In April 1997, the appellant applied for death pension 
benefits.  In her application, she reported that she had no 
gross monthly income.  Her claim was granted in an April 1997 
rating action.  Subsequently, however, the RO learned that 
the appellant had received $17,030.00 of annual investment 
income, and the RO notified the appellant in January 2001 
that her monthly award was being adjusted accordingly.  

In a January 2001 financial status report, the appellant 
reported total monthly net income of $1,000.00, total monthly 
expenses of $1,610.00, and total assets (primarily stocks and 
other bonds) of $51,000.00.  

The RO, in February 2001, determined that the amount of 
overpayment to be considered for waiver was $6,222.00.  In 
the appealed March 2001 rating action, the RO indicated that, 
while the appellant's monthly expenses exceeded her monthly 
gross income, her financial assets resulted in such net worth 
that it was unreasonable to expect that she would not be able 
to provide for her basic necessities and exceptional 
expenses.  The RO found no bad faith on the part of the 
appellant, but it noted that she should have known that her 
investment income was to be reported to the RO in her death 
pension application.  

In an updated financial status report, dated in September 
2001, the appellant reported total monthly net income of 
$925.00, total monthly expenses of $2,330.00, and assets of 
$50,062.00.  She also noted that she was now working as a 
substitute teacher.  In a January 2002 financial status 
report, the appellant noted total monthly gross salary of 
$1,200.00, deductions of $250.00, total monthly expenses of 
$1,610.00, and assets of $40,175.00.  The appellant also 
provided a copy of her 2002 tax return, in which she reported 
$16,620.00 in wages.

The Board has reviewed the evidence of record and finds that 
it is apparent from the appellant's contentions, notably from 
her September 2003 VA Travel Board hearing testimony, that 
she is not contesting the validity of the debt in question.  
Rather, her appeal is concerned with the question of the 
equities involved in repaying the debt.  See Schaper v. 
Derwinski, 1 Vet. App. 430, 434 (1991).  Specifically, the 
appellant has stated that she misunderstood VA's definition 
of "income" for payment purposes and has also described 
health problems.

The initial question for the Board is whether there is any 
evidence of fraud, misrepresentation, or bad faith on the 
appellant's part.  There is no indication from either the 
March 2001 decision or the October 2001 Statement of the Case 
that the RO has found these factors to be present in this 
case, and the Board similarly finds that waiver should not be 
precluded solely on the basis of such factors.

The Board has also assessed the equitable considerations of 
this case, however.  While the appellant's monthly expenses 
have been shown to exceed her net monthly income, she 
possesses assets exceeding $40,000.00, mostly in the form of 
stocks and bonds.  Given this financial situation, the Board 
cannot find that collection of the debt would deprive the 
appellant of her basic necessities.  Moreover, the appellant 
has not demonstrated that she has meaningfully changed her 
position on account of the overpayment amount.  Given such 
circumstances, the Board finds that, if a waiver of recovery 
of the overpayment were to be granted, the appellant would be 
unjustly enriched.  

In summary, the Board finds that the appellant would not 
suffer undue hardship as a result of recovery of the 
overpayment and would be unjustly enriched if such recovery 
were waived.  Therefore, the preponderance of the evidence is 
against the appellant's claim of entitlement to waiver of 
recovery of a pension overpayment in the amount of $6,222.00, 
and the claim must be denied.  See 38 U.S.C.A. § 5107(b).




ORDER

The claim of entitlement to waiver of recovery of a pension 
overpayment in the amount of $6,222.00 is denied.


	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



